        Case 1:20-cv-01307-MHS Document 13 Filed 01/04/21 Page 1 of 1




          In the United States Court of Federal Claims
                                      No. 20-1307C

                                 (Filed: January 4, 2021)
                                                )
 HARMON-EL, et al.,                             )
                                                )
                        Plaintiffs,             )
                                                )
           v.                                   )
                                                )
 THE UNITED STATES,                             )
                                                )
                       Defendant.               )
                                                )

                                          ORDER

        On September 25, 2020, Plaintiffs filed a complaint against Defendant, the United
States, in this Court. ECF No. 1. On November 6, 2020, Plaintiffs filed a motion to
proceed in forma pauperis. ECF No. 8.

       Pursuant to 28 U.S.C. § 1915(a)(1), “any court of the United States may authorize
the commencement . . . of any suit, action or proceeding . . . without prepayment of fees
or security therefor, by a person who submits an affidavit that includes a
statement . . . that the person is unable to pay such fees or give security therefor.”
Framed properly, the question is not whether the plaintiff is utterly destitute but rather
whether “paying such fees would constitute a serious hardship on the plaintiff.”
Waltner v. United States, 93 Fed. Cl. 139, 143 (2010). Plaintiffs represent in their motion
that they are currently unemployed, have their expenses paid for by the “Clan,” and
have no cash in a checking or savings account due to a “vow of poverty taken in 2013.”
ECF No. 8 at 1–2. Under these circumstances, Plaintiffs have sufficiently demonstrated
that they are unable to pay the Court’s filing fee.

    Accordingly, Plaintiffs’ pending motion to proceed in forma pauperis is
GRANTED.

       IT IS SO ORDERED.
                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge
